Citation Nr: 0811391	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the lumbosacral spine.  

2.  Entitlement to a disability rating higher than 10 percent 
for internal derangement of the right knee.

3.  Entitlement to a disability rating higher than 10 percent 
for internal derangement of the left knee.

4.  Entitlement to a compensable disability rating for 
arthritis of the right hip.

5.  Entitlement to a compensable disability rating for 
arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973, and from December 1979 to November 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in January 
2008.  A transcript of that hearing is associated with the 
claims file.


REMAND

At the January 2008 hearing, the veteran stated that his 
service-connected hip, knee, and lumbar spine disabilities 
have worsened since the most recent VA examination.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

The veteran also identified recent private treatment records 
and records from a Social Security Administration (SSA) 
disability claim.  These records are potentially pertinent to 
the issues on appeal and must be obtained prior to the Board 
reaching a decision on the claims.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession, 
and any outstanding medical records, 
pertaining to treatment or evaluation of 
his knee, hip, and lumbar spine 
disabilities during the period of these 
claims, or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The RO or the 
AMC should specifically contact the SSA 
and obtain any disability decision for the 
veteran and the record upon which such 
decision was based.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination or examinations, by a 
physician or physicians with appropriate 
expertise to determine the current degree 
of severity of his service-connected knee, 
hip and lumbosacral spine disabilities.  
The claims folder must be made available 
to and reviewed by the examiner(s).

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  

In reporting the results of range of 
motion testing of the lumbar spine, hips 
and knees, the examiner(s) should identify 
any objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner(s) should assess 
the degree of severity of any pain.  

Tests of joint movement of the lumbar 
spine, hips, and knees, against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner(s).  If feasible, the examiner(s) 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range of 
motion loss.   

The examiner(s) should also express an 
opinion concerning whether there would be 
additional limits on functional ability of 
the lumbar spine, hips, and knees, on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner(s) should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

Specific to the knees, the examiner should 
provide an opinion concerning the degree 
of severity of any instability or 
subluxation of the knees.  The examiner 
should also determine if the knees lock 
and if so the frequency of the locking.  

If the veteran is found to arthritis of 
either knee, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's military service or was caused 
or chronically worsened by the service-
connected internal derangement.  

Specific to the lumbar spine, if the 
veteran is found to have intervertebral 
disc syndrome, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's military service or was caused 
or chronically worsened by any service-
connected disability.

To the extent possible, the manifestations 
of any non-service-connected disorders 
should be distinguished from those of the 
service-connected disabilities.  For 
example, if pain is noted in the knee, 
whether such pain is attributable to 
service-connected derangement, or non-
service-connected arthritis.  

The examiner(s) should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


